217 Or. 34 (1959)
340 P.2d 951
BARBOUR
v.
SUCHY
Supreme Court of Oregon.
Argued June 17, 1959.
Affirmed June 24, 1959.
Guy F. Hughes, Portland, argued the cause for appellant. On the brief were Hughes, Vershum & Hughes, Portland.
Thomas E. Cooney, Portland, argued the cause for respondent. With him on the brief were Walter J. Cosgrave and Maguire, Shields, Morrison & Bailey, Portland.
Before McALLISTER, Chief Justice, and WARNER, SLOAN and MILLARD, Justices.
AFFIRMED.
PER CURIAM.
The plaintiff, Vina S. Barbour, brought this action for wrongful attachment against the defendant, *35 Mary E. Suchy, doing business as Acme Credit Bureau. The jury returned a verdict in favor of plaintiff for $500 general damages and $1,000 punitive damages and from the judgment based on said verdict, the defendant appeals.
Defendant's brief contains three assignments of error, none of which comply with the rules of this court. See rule 16, Rules of the Supreme Court, 203 Or 710, 724. Two of the assignments of error challenge particular instructions given by the court to the jury and the third assignment states that the court erred in submitting the issue of punitive damages to the jury. None of the assignments set out haec verba any objection made in the court below, state whether any objection was made in the court below and if made, where such objection may be found in the bill of exceptions. In view of this flagrant violation of our rules, we decline to consider these assignments of error. See Melgreen v. Frank L. McGuire, Inc., 214 Or 128, 327 P2d 1114.
The judgment is affirmed.